Citation Nr: 0209035	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  00-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision from a Department of Veterans Affairs (VA) Regional 
Office (RO).  In a May 2001 decision, the Board remanded the 
issues of entitlement to service connection for malaria, 
hepatitis, bilateral hearing loss, and a right knee 
disability to the RO for additional development.  

In a February 2002 rating decision, the RO granted 
entitlement to service connection for tinnitus, for malaria, 
for bilateral hearing loss, and for right knee post traumatic 
osteoarthritis.  Accordingly, these issues are no longer in 
appellate status.   


FINDING OF FACT

The medical evidence demonstrates that the veteran does not 
currently have hepatitis and that he never had hepatitis A or 
C.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes all 
available service medical records, VA examination reports as 
well as VA outpatient treatment records and private treatment 
records.  In December 2001, the National Personnel Records 
Center indicated that all available service medical records 
had been forwarded to the RO.  The Board further notes that 
the RO requested records from a private physician identified 
by the veteran as having provided him with treatment.  
However, in July 1999, that physician indicated that he had 
no record of the veteran in his files.  In a June 2001 
letter, the RO informed the veteran of what evidence was 
needed from him to support his claim and where to send such 
information.  A review of the record demonstrates that all 
available service and post-service medical records have been 
requested and associated with the claims folder.  
Additionally, as the record shows that the veteran has been 
afforded a VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for hepatitis.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Available service medical records demonstrate that upon 
enlistment examination dated in November 1967, the veteran's 
systems were clinically evaluated as normal with the 
exception of diffuse acne with scarring and a tattoo on the 
right wrist.  Clinical records demonstrate treatment of the 
right knee.  Upon separation examination dated in December 
1970, the veteran's systems were clinically evaluated as 
normal with the exception of moderate acne with some 
scarring.  In his December 1970 Report of Medical History, 
the veteran reported that he was in good health and denied 
any stomach, liver, or intestinal trouble.  

Private treatment records dated in 1993 demonstrate 
complaints of numbness in the right leg and calf and related 
treatment.  The records reflect no complaints, treatment, or 
diagnoses related to hepatitis.  

A July 1999 statement from J.R. indicates that around July 
1977, the veteran was sent to the infirmary for a special 
check-up and reported that he was checked for hepatitis A.

An October 1999 VA post-traumatic stress disorder examination 
is silent for any complaints or findings relevant to 
hepatitis.  

VA treatment records dated from 1999 to 2001 demonstrate 
various assessments of depressive disorder, post-traumatic 
stress disorder, low back pain, dysthymic disorder, right leg 
pain, right knee pain, right wrist pain, high cholesterol, 
bronchitis, eczema, onychomycosis, fungal nails, insomnia, 
and upper respiratory infection.  The records are silent for 
any complaints, treatment, or diagnoses related to hepatitis.  

Upon VA examination dated in January 2002, it was noted that 
the veteran was diagnosed with hepatitis at the same time he 
had malaria in 1968, but the type was not noted.  The veteran 
also reported being diagnosed with hepatitis A in 1977, but 
with no problems since that time.  He reported that he was 
recently told that his liver was good.  Physical examination 
revealed the abdomen was soft with no tenderness.  There were 
no masses and the liver and spleen were not palpable.  A 
relevant diagnostic impression of questionable hepatitis, 
1968 and 1977, without any documentation of the type, was 
noted.  The examiner noted that laboratory tests were being 
ordered.  An addendum to the examination report indicates 
that laboratory tests performed in January 2002 determined 
that the veteran never had hepatitis A or C since both had 
negative antibodies.  The examiner concluded that therefore a 
diagnosis of hepatitis was not adequate.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reference 
hepatitis and post-service medical records are also silent 
for any diagnosis of hepatitis.  In fact, the January 2002 VA 
examiner noted that laboratory tests indicated that the 
veteran never had hepatitis A or C since both had negative 
antibodies.  

The Board recognizes that the appellant is a combat veteran 
and has reported being treated for hepatitis in service and 
in 1977.  However, he has also reported that he has had no 
problems since 1977.  At any rate, VA laboratory tests 
performed in January 2002 showed negative hepatitis A and C 
antibodies and the VA examiner concluded that a diagnosis of 
hepatitis was not adequate.  Thus, even assuming the veteran 
was treated for hepatitis during military service and in 
1977, there is no medical evidence of any current disability 
resulting therefrom.  Absent proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board recognizes the July 
1999 statement from J. R.; however, it indicates only that 
the veteran reported being checked for hepatitis A.  It does 
not provide medical evidence of a diagnosis of hepatitis A 
during service or of any current hepatitis disability.  

In summary, the medical evidence demonstrates no current 
diagnosis of hepatitis or any related disability.  The 
question of whether or not the veteran suffers from hepatitis 
is clearly medical in nature and must be addressed by trained 
medical personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  After reviewing the medical evidence, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hepatitis.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

